There are only three assignments of error. The first two complain of the action of the court in not holding, as the answer set up, that there was such duress practiced by the plaintiff upon the defendant that the agreements sued upon would not be enforced. What constitutes duress is a matter of law; whether or not it enters into a particular transaction is a question of fact. Galusha v. Sherman, 105 Wis. 263, 81 N.W. 495. The court has found that the plaintiff practiced no duress. The record contains no finding of the subordinate facts and no statement of the legal principles applied in reaching its conclusion. We are therefore left without material for an inquiry into the propriety of the court's action in this regard.
The record nowhere, either in the pleadings, finding, or elsewhere, discloses that the claim embodied in the remaining assignment of error was either presented to or passed upon by the court below. It is therefore not properly before us for consideration. Sperry v. Butler,75 Conn. 369, 371, 53 A. 899; General Statutes, § 802.
   There is no error.
In this opinion the other judges concurred.